DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 5-6, 8-9 and 12-13 have been amended changing the scope and contents of the claim. 
Claim 2 has been cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 (and the claims that depend from claim 1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. to Hsieh et al (hereinafter Hsieh ‘466).
Regarding independent claim 1, Hsieh ‘466 discloses a medical data processing apparatus (abstract, “Methods and apparatus for improved deep learning for image acquisition are provided”), comprising processing circuitry configured to:
acquire medical data including medical image data (paragraph 0115, “Using the example system 1400, the patient 1404 can be examined by the imaging system 1410 (e.g., CT, x-ray, MR, PET, ultrasound, MICT, single photon emission computed tomography (SPECT), digital tomosynthesis, etc.) based on settings from the information subsystem 1420 and/or acquisition engine 1430”); and
generate an imaging parameter by inputting the medical image to a trained model (abstract, “a training learning device including a first processor to implement a first deep learning network (DLN) to learn a first set of imaging system configuration parameters based on a first set of inputs from a plurality of prior image acquisitions to configure at least one imaging system for image acquisition, the training learning device to receive and process feedback including operational data from the plurality of image acquisitions by the at least one imaging system.”), the imaging parameter being a parameter of a magnetic resonance imaging apparatus with respect to the medical image data (Figure 21, element 2110; paragraph 0205, “At block 2110, the image acquisition configuration device 2020 can generate configuration parameters for the imaging device 1410 to obtain one or more images of the patient 1406.”), the medical image data being acquired by the magnetic resonance imaging apparatus (paragraph 0251, “The proposed techniques can be applied to other imaging modalities between the example of CT, such as MRI, PET, SPECT, X-ray, tomosynthesis, ultrasound, etc.”), the trained model being trained to generate the imaging parameter of the magnetic resonance imaging apparatus based on medical image data (abstract, “the deployed learning device configured to provide a second imaging system configuration parameter to the imaging system in response to receiving a second input for image acquisition.”).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Hsieh ‘466 discloses wherein the medical data further includes supplementary data including a part of a parameter relating to the medical image data (paragraph 0205, “Based on the patient 1406, prior patient information ( e.g., patient medical history, family history from the information subsystem 1420, two-dimensional and/or three-dimensional scout scans, etc.), reason for and/or type of examination, etc., the deployed network 2050 of the configuration device 2020 generates configuration parameters to configure the imaging device 1410 for image acquisition of the patient 1406.”), wherein the processing circuitry (figure 20, element 2030) is further configured to generate the imaging parameter by inputting the medical image data and the supplementary data to the trained model (abstract, “the deployed learning device configured to provide a second imaging system configuration parameter to the imaging system in response to receiving a second input for image acquisition;” figure 8A, the training for the DLN, and the re-training per the feedback is shown), the imaging parameter being related to the medical image data (paragraph 0205, the additional information regarding the patient further describes and adds to the medical image data), the trained model being trained to generate an imaging parameter of the magnetic resonance imaging apparatus based on medical image data and supplementary data (figure 21, element 2110; paragraph 0251, “The proposed techniques can be applied to other imaging modalities between the example of CT, such as MRI, PET, SPECT, X-ray, tomosynthesis, ultrasound, etc.”).
Regarding dependent claim 4, the rejection of claim 3 is incorporated herein. Additionally, Hsieh ‘466 further discloses wherein the supplementary data is digital imaging and communication in medicine (DICOM) data (Paragraph 0209, “For example, the device 2020 generates DICOM header information
to be provided with patient information to theimaging device 1410 for image acquisition”).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Hsieh ‘466 further discloses wherein the medical image data is associated with the magnetic resonance imaging apparatus (paragraph 0068, “medical image data can be acquired using one or more imaging modalities, such as x-ray, computed tomography (CT), molecular imaging and computed tomography (MICT), magnetic resonance imaging (MRI), etc;” paragraph 0251, “The proposed techniques can be applied to other imaging modalities between the example of CT, such as MRI, PET, SPECT, X-ray, tomosynthesis, ultrasound”).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein.  Hsieh ‘466 discloses wherein the medical data includes medical image- like image data obtained by photographing or reading a medical image printed on paper or recorded on film (paragraph 0251, “The proposed techniques can be applied to other imaging modalities between the example of CT, such as MRI, PET, SPECT, X-ray, tomosynthesis, ultrasound, etc;” MRI photographs an image, and the data could be printed as desired, or stored on film, or digitally).
Regarding dependent claim 8, the rejection of claim 7 is incorporated herein. Additionally, Hsieh ‘466 discloses wherein the image data is associated with the magnetic resonance imaging apparatus (paragraph 0068, “medical image data can be acquired using one or more imaging modalities, such as x-ray, computed tomography (CT), molecular imaging and computed tomography (MICT), magnetic resonance imaging (MRI), etc;” paragraph 0251, “The proposed techniques can be applied to other imaging modalities between the example of CT, such as MRI, PET, SPECT, X-ray, tomosynthesis, ultrasound”).
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, Hsieh ‘466 further discloses wherein the medical image data is magnetic resonance image data (paragraph 0068, “medical image data can be acquired using one or more imaging modalities, such as x-ray, computed tomography (CT), molecular imaging and computed tomography (MICT), magnetic resonance imaging (MRI), etc”).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, Hsieh ‘466 further discloses wherein the imaging parameter includes a sequence of the magnetic resonance imaging apparatus (Paragraph 0199, “The device 2020 and its initial parameters can be deployed using the training learning device 2010 once the network of the device 2010 has been trained (e.g., reaches a reliability threshold associated with imaging device 1410 configuration parameters for a type of patient, type of examination, type of image acquisition, image quality threshold, etc.).” Sequential imaging is considered a setting of a type of image acquisition of MRI).
Regarding dependent claim 12, the rejection of claim 1 is incorporated herein. Additionally, Hsieh ‘466 further discloses a magnetic resonance imaging apparatus (abstract, “Methods and apparatus for improved deep learning for image acquisition are provided;” paragraph 0251, “The proposed techniques can be applied to other imaging modalities between the example of CT, such as MRI, PET, SPECT, X-ray, tomosynthesis, ultrasound”), comprising the medical data processing apparatus according to claim 1 (see claim 1); and an imaging apparatus configured to perform medical imaging based on the imaging parameter (paragraph 0205, “generates configuration parameters to configure the imaging device 1410 for image acquisition of the patient 1406”).
Regarding dependent claim 13, the rejection of claim 12 is incorporated herein. Additionally, Hsieh ‘466 further discloses further comprising control circuitry configured to perform feedback control in real time by using medical data generated by the medical imaging (Figure 8A, elements 808, and 810 are within the feedback loop that is used to retrain the deep learning network). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh ‘466 as applied to claim 1 above, and further in view of U.S. Publication No. 2018/0144465 to Hsieh et al. (hereinafter Hsieh ‘465).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Hsieh ‘466 further discloses wherein the medical data includes medical image data (paragraph 0004, “a first set of inputs from a plurality of prior image acquisitions;” paragraph 0046, “examples are described below in the context of medical or healthcare system”), wherein the processing circuitry is further configured to generate the imaging parameter by inputting the medical image data and the label data to the trained model (paragraph 0205, “generates configuration parameters to configure the imaging device 1410 for image acquisition of the patient 1406;” paragraph 0225, “Deep learning input includes labeled images and/or unlabeled images, for example”), the imaging parameter being related to the medical image data (paragraph 0205; the imaging parameter is that of the parameters to use to acquire the image, thus it is related to the medical image data), the trained model being trained to generate an imaging parameter based on medical image data and label data (paragraph 0205, “generates configuration parameters to configure the imaging device 1410 for image acquisition of the patient 1406”).
Hsieh ‘466 fails to explicitly disclose as further recited, however, Hsieh ‘465 in the combination further discloses and label data including information relating to a type of the medical image data (Paragraph 0213, “For example, the device 2020 generates DICOM header information to be provided with patient information to the imaging device 1410 for image acquisition. The resulting image can be associated with the DICOM header including data such as patient history, blood pressure, etc. Information regarding prior images, prior diagnosis, information from other modality(-ies), etc., can be included;” patient history and diagnosis can be read as information relating to a type of the medical image data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hsieh ‘465 in order to monitor and improve imaging system operation (abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh ‘466 as applied to claim 1 above and further in view of U.S. Patent No. 6,301,440 to Bolle et al. (hereinafter Bolle).
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Hsieh ‘466 fails to explicitly disclose wherein the medical data includes map image data generated based on a plurality of pieces of medical image data,  wherein the processing circuitry is further configured to generate a plurality of imaging parameters by inputting the map image data to the trained model,  the plurality of imaging parameters being related to the plurality of pieces of medical image data,  the trained model being trained to generate a plurality of imaging parameters based on map image data generated based on a plurality of pieces of medical image data.
However, Bolle discloses wherein the medical data includes map image data generated based on a plurality of pieces of medical image data (Column 3, line 41, “A plurality of sensors may be used to acquire images simultaneously;” Pixels are part of images, and the pixels are read broadly as a map; also column 7, line 61+),  wherein the processing circuitry is further configured to generate a plurality of imaging parameters by inputting the map image data to the trained model (Figure 1, element 107, “imaging parameters;” Column 4, line 38, “A preferred embodiment would have a more sophisticated classifier, such as a neural network processing the input data (e.g., x, y location, size, amount of body present for each person);” Column 5, line 28, “As shown in FIG. 3, the photographic expert, 104, takes whatever the final decision of the scene arbitration unit 226 is and uses this to determine a set of values 107, for the imaging parameters in order to yield optimal image capture 301.”),  the plurality of imaging parameters being related to the plurality of pieces of medical image data (Column 3, line 15, “sets the imaging parameters 107. These include such basic controls as exposure and/or any one or more of optical parameters 101 such as aperture and focus and mechanical parameters 109 such as pan, tilt, zoom, and shutter release timing.”; also column 7, line 61+),  the trained model being trained to generate a plurality of imaging parameters based on map image data generated based on a plurality of pieces of medical image data (Column 5, line 35, “The photographic expert may also base its decision on a number of other factors, such as the actual lighting conditions, the amount of camera-shake calculated (or directly measured), the depth of objects in the scene, and the like. Here again, a number of rules would suffice for a simple system, but a more sophisticated knowledge representation technique such as a neural network is used in the preferred embodiment because of the number of inputs and outputs to be interrelated and because of the complexity of those relations”; also column 7, line 61+).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bolle in order to process imaging parameters for an image acquisition device of a camera (abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COURTNEY JOAN NELSON/Examiner, Art Unit 2668 

/VU LE/Supervisory Patent Examiner, Art Unit 2668